  Case 1:19-cv-04589-PGG-GWG Document 43 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LIN KWOK KEUNG,                                                :

                                                             :
                          Plaintiff,                               19 Civ. 4589 (PGG) (GWG)
                                                             :
        -v.-
                                                             :     ORDER
SUN HOP LEE, INC., et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

          The plaintiff’s response to the Court’s Order to Show Cause (Docket # 32) does
little to explain why counsel thought he could simply ignore the Court’s order rather than
seeking an extension of the required deadline. Nonetheless, the Court will reluctantly
grant an extension to May 8, 2020, to file the pretrial order materials required by
Section X. of Judge Gardephe’s Individual Practices. If the materials are not filed by that
date, this case may be dismissed without further notice.

       The plaintiff’s response also contains a request to resolve certain discovery
disputes. Discovery closed on January 10, 2020 (Docket # 29). The Court never
extended that deadline. Any dispute regarding discovery was required to be presented to
the Court prior to that deadline. See Docket # 23, par. 8 ( “All discovery (including
requests for admission and any applications to the court with respect to the conduct of
discovery) must be initiated in time to be concluded by the deadline for all discovery.”); see
also Owen v. No Parking Today, Inc., 280 F.R.D. 106, 112 (S.D.N.Y. 2011) (“A party
ordinarily must file a motion to compel before the close of discovery and if it fails to do
so, the motion will be deemed untimely.”). Accordingly, plaintiff’s request to resolve
any discovery disputes is denied.


        SO ORDERED.

Dated: April 15, 2020
       New York, New York
